Citation Nr: 0705135	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  02-20 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
pension benefits in the amount of $1,039.00, to include the 
preliminary issue of whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 decision of 
Committee on Waivers and Compromises (Committee) located in 
Lincoln, Nebraska, which determined that the veteran's fault 
in creation of debt in the amount of $1,039.00, and resulting 
unjust enrichment, outweighed any financial hardships of the 
veteran.
The veteran presented testimony before the Board in March 
2004.  The transcript has been obtained and associated with 
the claims folder.  During the pendency of the appeal, the 
veteran was notified that the Veterans Law Judge who 
conducted his appeal was no longer employed by the Board.  He 
was notified in August 2005 that he had the right to another 
Board hearing.  See letter dated August 24, 2005.  The 
veteran responded in September 2005 that he did not desire an 
additional hearing. 

The matter was previously before the Board in August 2004 and 
remanded for further development and adjudication.  The claim 
has been returned to the Board and is now ready for appellate 
disposition.  

(Pursuant to BVA Directive 8430, paragraph 14, the issue of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of an allergic reaction to medication prescribed by 
VA, to include renal failure, neuroleptic malignant syndrome, 
right foot pain and numbness, hyperparathyroidism, and 
hypercalcemia will be the subject of a later decision.)




FINDINGS OF FACT

1.  The veteran was originally granted non-service-connected 
pension benefits in a rating decision dated in August 1996 
with payments beginning June 1, 1996.

2.  In September 1997, the veteran entered a nursing home, 
and therefore he was granted a higher rate of pension based 
on the need for aid and attendance.

3.  On August 1, 2000, the veteran informed the Regional 
Office (RO) by telephone that he was no longer in the nursing 
home and that he had started working.  Later in August, the 
RO received a statement from the veteran that he had left the 
nursing home on May 1, 2000, and had begun working on July 
24, 2000, at a rate of $6.75 an hour, 40 hours a week, or 
about $14,040 annually.

4.  The RO informed the veteran by letter dated in September 
2000, and remailed in November 2000 to a current address, 
that his monthly pension amount effective August 1, 2000, 
would $79.

5.  The RO informed the veteran by a second letter dated in 
September 2000, and remailed in November 2000, that his 
entitlement to aid and attendance must be reconsidered 
because he was no longer in a nursing home; he was asked to 
submit medical evidence showing a need for aid and attendance 
within 60 days.

6.  In November 2000, the VA Debt Management Center (DMC) 
sent the veteran a letter telling him a debt of $1170 had 
been created in his account because he was paid more pension 
than he was entitled to receive; the veteran submitted a 
Financial Status Report in November 2000 requesting a waiver 
of this debt and on this form he stated that he'd been 
working since August 2000 and that his monthly gross salary 
was $900 or $10,800 annually.

7.  In a letter dated in January 2001, the RO informed the 
veteran that since no evidence had been received to establish 
entitlement to aid and attendance this benefit was being 
terminated effective February 2001, and that "[n]o 
overpayment will be created in your account."
8.  In January 2001, the RO received VA Form 21-0516-1, 
Improved Pension Eligibility Verification Report (EVR), on 
which the veteran reported that he worked from August 2000 to 
December 2000 and his income was $4227.  He also estimated 
prospective income from January 2001 to December 2001 to be 
$14,400.  He reported unreimbursed medical expenses for the 
year 2000 of $4565.

9.  In February 2001, the Committee granted the veteran's 
request for waiver of the overpayment amount of $1,170.

10.  In conjunction with a claim "to reopen my pension 
benefit", the veteran filed VA Form 21-0516-1, Improved 
Pension Eligibility Verification Report, on April 3, 2001.  
The veteran reported gross wages of $1,100 from January 1, 
2001, to April 17, 2001.  

11.  In May 2001, the Regional Office (RO) requested the 
veteran report all of his wages from July 24, 2000, to July 
31, 2001.  He was also asked to report his prospective income 
for the period of August 1, 2001, to July 31, 2002, and his 
unreimbursed medical expenses.

12.  In June 2001, the veteran provided Form W-2, Wage and 
Tax Statement, for 2000 showing wages earned in the amount of 
$163.49 and $4,265.14.

13.  In June 2001, the veteran filed VA Form 21-0516-1 
showing income in the amount of $4,265.14 from August 2000 to 
November 2000 and $3,294.39 from November 2000 to April 17, 
2001.

14.  In March 2002, the veteran filed VA Form 21-0516-1 
showing income in the amount $1,245.72, from January 1, 2001, 
to December 31, 2001.  He reported no prospective income and 
no unreimbursed medical expenses for 2001.

15.  In March 2002, the veteran submitted Form W-2, Wage and 
Tax Statement, for 2001 showing earned income of $1,245.72.


CONCLUSION OF LAW

The assessed $1,039.00, overpayment of VA pension benefits 
was not properly created.  38 U.S.C.A. §§ 5112, 5302 (West 
2002); 38 C.F.R. §§ 3.500, 3.501, 3.660, 3.661 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  The 
VCAA made several amendments to the laws governing certain VA 
claims, to include redefining VA's duty-to-assist and 
notification obligations.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).

However, these changes are not applicable to claims such as 
the one here at issue. In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA, with its expanded duties, 
is not applicable to cases involving the waiver of recovery 
of overpayment claims, pointing out that the statute at issue 
in such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Regarding any pre-VCAA duties to assist and notify, the Board 
points out that the RO has explained to the veteran the bases 
for denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim.  
Further, as the appeal has been granted the Board's decision 
to proceed in adjudicating this claim does not, therefore, 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

In the instant case, entitlement to non-service connected 
pension was originally awarded in an August 1996 rating 
decision.   The veteran's monthly pension, with no 
dependents, began June 1, 1996.  Over the years, adjustments 
in the veteran's monthly pension were made dependent on 
various factors, to include reported interest from dividends 
and bank accounts.  In September 1997, the veteran was placed 
in a nursing home and was awarded additional amounts for aid 
and attendance.  The veteran was released from nursing care 
by voluntary discharge in May 2000.  The veteran contacted VA 
in August 2000 that he was no longer in the nursing home and 
had begun working receiving $6.75 an hour, 40 hours per week, 
$270 weekly, $14,040 annually.  The veteran's pension 
benefits were adjusted as of August 1, 2000.

In September 2000, the veteran was notified of an overpayment 
in the amount of $1,170.00.  The veteran filed a waiver 
request.  The waiver was granted by the Committee in February 
2001 on the basis of financial hardship.

In January 2001, the veteran was notified that his pension 
benefits were being terminated effective February 1, 2001, as 
his income exceeded the income limit of $9,304.00.  He was 
further notified that "[n]o overpayment" would be created 
in his account.  See letter dated January 10, 2001.  

In January 2001, the RO received an EVR on which the veteran 
reported that he worked from August 2000 to December 2000 and 
his income was $4227.  He also estimated prospective income 
from January 2001 to December 2001 to be $14,400.  He 
reported unreimbursed medical expenses for the year 2000 of 
$4565.

In conjunction with his claim for pension benefits, the 
veteran filed an EVR, on April 3, 2001.  The veteran reported 
gross wages of $1,100 from January 1, 2001, to April 17, 
2001.  The pension was granted by the RO in May 2001.
Thereafter, in May 2001, the RO requested the veteran report 
all of his wages from July 24, 2000, to July 31, 2001.  He 
was also asked to report his prospective income for the 
period of August 1, 2001, to July 31, 2002, and his 
unreimbursed medical expenses.  In June 2001, the veteran 
responded by providing Form W-2 for 2000 showing wages earned 
in the amount of $163.49 and $4,265.14.  He also filed VA 
Form 21-0516-1 showing income in the amount of $4,265.14 from 
August 2000 to November 2000 and $3,294.39 from November 2000 
to April 17, 2001.

In July 2001, the veteran was notified that his monthly check 
amounts were going to be as follows, to include the reasons 
for change:  $79 from August 1, 2000, entitlement to re-
opened benefits began, $884 withholding due to grant of 
overpayment waiver; $963 from September 1, 2000, withholding 
ended; $1,005 from December 1, 2000, legislative increase; 
$663 from January 1, 2001, change in income for VA purposes; 
$145 from February 1, 2001, veteran no longer entitled to aid 
and attendance rate; and $775 from August 1, 2001, change in 
income for VA purposes.

In March 2002, the veteran filed VA Form 21-0516-1 showing 
income in the amount of $1,245.72, from January 1, 2001, to 
December 31, 2001.  He reported no prospective income and no 
unreimbursed medical expenses for 2001.  The veteran also 
submitted Form W-2, Wage and Tax Statement, for 2001 showing 
earned income of $1,245.72.

In May 2002, the RO notified the veteran that his pensions 
benefits were going to be reduced to $692.00 per month 
effective June 1, 2002, because his reported income of 
$1,245.72.  The veteran was further advised that because he 
failed to "advise [them] of the date [he] began receiving 
these earnings," the new income was being counted as of 
January 1, 2001.  The veteran responded in August 2002 and 
indicated that his wages for 2001 ended on April 17, 2001, 
with no income since that date.  He further indicated that 
all the wages earned in 2001 were prior to April 17, 2001, 
and that he had no earnings once he started receiving his 
pension. 

The RO notified the veteran in August 2002 of his amended 
disability pension award as follows: $560 from January 1, 
2001, due to a countable income of $8,804; $41 from February 
1, 2001, due to a countable income of $8,804; $671 from 
August 1, 2001, due to a countable income of $1,245; $692 
from December 1, 2001, due to a countable income of $1,245; 
and $796 from January 1, 2002, due to no countable income.  
The veteran was notified of an overpayment in the amount of 
$1,039 in August 2002.

In October 2002, the veteran filed a request for a waiver.  
He contested the amount of debt created.  The veteran 
contends that income earned during January 1, 2001, and April 
17, 2001, was prior to his application for pension in April 
2001 and before payments were first received by him in August 
2001.  The Committee denied the request for waiver in October 
2002 as the veteran was considered to be in fault in the 
creation of the debt by accepting benefits he was not due, 
and was therefore, unjustly enriched outweighing any 
financial hardship to the veteran.  Withholding of the debt 
began in January 2003.

Analysis

In the analysis of a waiver of indebtedness case, VA must 
make an initial determination regarding whether the debt is 
valid before deciding whether a waiver of the debt is in 
order.  Schaper v. Derwinski, 1 Vet. App. 430, 433-7 (1991).  
Ideally, the Committee will (1) make an initial adjudication 
as to the validity of the creation of the debt, to include 
establishing the exact amount of the debt; (2) if the debt 
was found to have been validly created, then review whether 
the veteran acted out of fraud, misrepresentation, or bad 
faith under the provisions of 38 U.S.C.A. § 5302(c); and (3) 
if the debt was validly created and the veteran did not act 
out of fraud, misrepresentation, or bad faith, then the 
Committee is to adjudicate the issue of entitlement to a 
waiver of recovery of the overpayment debt under the 
principle of equity and good conscience in 38 U.S.C.A. § 5302 
and 38 C.F.R. § 1.965.

As noted at the outset, the veteran's claim was remanded by 
the Board in August 2004 for an explanation of the creation 
of the debt and a determination of the validity of the debt.  
The veteran's claim was readjudicated in a May 2005 
supplemental statement of the case (SSOC).  The RO determined 
that the overpayment was properly created when the veteran 
failed to report $1,245 earned during 2001.  Specifically, 
the RO indicated that the veteran gave no indication of the 
$1,245.72, earned in 2001 when he filed his resumption of 
pension benefits in June 2001.  (Emphasis added).   The RO 
further found that the veteran did not report the income 
until he filed VA Form 21-0516-1, Improved Pension 
Eligibility Verification Report, in March 2002.  

From the evidence delineated in the Factual Background 
section above, the findings of the RO as to the veteran's 
fault in the creation of the debt because he did not report 
his 2001 income earlier than March 2002 are inaccurate.  The 
veteran first estimated prospectively his annual income for 
2001 as $14,400 on an EVR received by the RO in January 2001.  
He then reported income of $1,100 from January 1, 2001, to 
April 17, 2001 as early as April 3, 2001, when he filed his 
claim. (Emphasis added).  Thereafter, in May 2001, the RO 
requested the veteran report all of his wages from July 24, 
2000, to July 31, 2001, his prospective income for the period 
of August 1, 2001, to July 31, 2002, and his unreimbursed 
medical expenses.  In June 2001, the veteran responded in a 
timely manner by providing Form W-2 for 2000 showing wages 
earned in the amount of $163.49 and $4,265.14.  He also filed 
VA Form 21-0516-1 showing income in the amount of $4,265.14 
from August 2000 to November 2000 and $3,294.39 from November 
2000 to April 17, 2001.

In March 2002, the veteran filed VA Form 21-0516-1 showing 
income in the amount $1,245.72, from January 1, 2001, to 
December 31, 2001.  He reported no prospective income and no 
unreimbursed medical expenses for 2001.  The veteran also 
submitted Form W-2, Wage and Tax Statement, for 2001 showing 
earned income of $1,245.72.

If a debt were solely the result of VA administrative error, 
the effective date of the reduction of benefits would be the 
date of the last payment based on this error; consequently, 
there would be no overpayment charged to the veteran for the 
portion of the overpayment attributable to administrative 
error or error in judgment.  See 
38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b).  As a 
result, there would no valid debt.

The veteran has been forthright regarding the amount of 
income earned in 2001 since his original filing for 
resumption of pension benefits in April 2001 and, even 
earlier than that, he tried to estimate prospective income 
for 2001 on the EVR he submitted in January 2001.  (Emphasis 
added).  Thus, the Board cannot conclude that the overpayment 
was created even in part because the veteran did not timely 
report his income to the RO.  Moreover, the Board remanded 
the case for a clear explanation and accounting as to how the 
amount of the debt was created.  This would involve 
information about the maximum annual rate or rates for the 
year or years involved, how much pension was actually paid 
during the period involved, how much income was counted 
during the period and how the RO arrived at the figure for 
the countable income, and how much UMEs, if any amount, was 
deducted from income during the period involved.  The Board 
did not receive in the May 2005 SSOC a sufficiently clear 
accounting of these matters. 

For example, it is not clear whether only the $1245 income 
received in 2001 is involved or income earned from August 
2000.  For example, on the left flap of the claims folder, on 
VA Form 21-8947, Compensation and Pension Award, dated August 
2, 2001, income is reported for January 1, 2001, and for 
February 1, 2001, as $7559.  Income for August 1, 2001, is 
reported as $0.  On another VA Form 21-8947, Compensation and 
Pension Award, dated a year later in August 2002, the income 
reported for January 1, 2001, and for February 1, 2001, is 
$8804, and for August 1, 2001, and December 1, 2001, it is 
reported as $1245.  The $7559 figure appears to have come 
from the veteran's report of income for a period from July 
24, 2000, to either January 1, 2001, or April 17, 2001, of 
$7559.53 (a sum from $4,265.14 reportedly earned from August 
2000 to November 2000 and $3,294.39 reportedly earned from 
November 2000 to April 17, 2001).  However, the veteran's W-2 
forms for 2000 and 2001 show income earnings of only $4428.63 
and $1,245.72, respectively, which would equal $5,674.35 for 
both years, not $7559.  Moreover, it is not clear where the 
$8804 figure was derived from.   

The Board further notes that in the May 2005 SSOC, the RO 
indicated in its evidence section that the actual overpayment 
amount, $1,245.72, was equal to the wages reported for 2001.  
Further, that the difference between the actual debt and the 
amount reported by the DMC may have reflected a partial 
recoupment of the debt prior to the receipt of the veteran's 
claim for waiver.  Thus, the RO does not appear to be clear 
as how the actual amount of overpayment was created. 

In view of all of these factors, the Board finds that the 
assessed debt for the period of January 1, 2001, to December 
1, 2001, in the alleged amount of $1,039.00, was due to sole 
VA administrative error.  Therefore, the effective date of 
the reduction of compensation benefits is the date of the 
last payment made in the erroneous amount.  38 U.S.C.A. 
§5112(b)(10); 38 C.F.R. § 3.500(b).  Accordingly, any 
compensation overpayment debt created between January 1, 
2001, and December 1, 2001, due to payment of VA pension 
benefits in the amount of $1,039.00, when earned income was 
clearly reported by the veteran, is not valid and is not owed 
by the veteran.  Therefore, there is no overpayment, and the 
appeal is allowed.  


ORDER

Overpayment of VA pension benefits in the amount of $1,039.00 
was not properly created, and the veteran does not owe this 
money.  The benefit sought on appeal is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


